DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11-13, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boden (U.S. Patent 6,457,214).
As for Claim 1, Boden discloses a cable lock comprising:
a housing (12) including a first engagement surface (interior surface of 26) and a second engagement surface (interior surface of 28) spaced apart from the first engagement surface; and
a locking member (14) slideably disposed between the first engagement surface and the second engagement surface (see Fig. 1) and including a first lock element (58) opposing the first engagement surface to define a first locking channel (channel through 16 defined by wall 26) and a second lock element (60) opposing the second engagement surface to define a second locking channel (channel through 16 defined by wall 28), the first lock element (i) including a first series of teeth (upper series of 
2. The cable lock of Claim 1, wherein the locking member includes a bottom surface and a top surface formed on an opposite side of the locking member from the bottom surface, the first series of teeth of the first lock element and the second lock element extending adjacent to the bottom surface and the second series of teeth of the first lock element and the second lock element extending adjacent to the top surface (see Fig. 1).
3. The cable lock of Claim 1, wherein the first series of teeth of the first lock element and the second lock element are staggered from the second series of teeth of the first lock element and the second lock element, respectively (see Fig. 1).
6. The cable lock of Claim 1, wherein each of the first lock element and the second lock element is formed at an oblique angle relative to a longitudinal axis of the locking member (see Figs. 1-3).
7. The cable lock of Claim 6, wherein the first lock element is parallel to the first engagement surface and the second lock element is parallel to the second engagement surface (see Fig. 2).
8. The cable lock of Claim 1, wherein a height of the cable is less than a height of the first lock element and the second lock element (see Figs. 1-2, cable is not positively recited and therefore no patentable weight given to cable).
9. The cable lock of Claim 1, further comprising a biasing spring (52) operable to apply a biasing force to bias the locking member toward a locked state.


As for claim 11, Boden discloses a locking member for a cable lock, the locking member comprising:
a first lock element (58) extending along a direction from a first end of the locking member to a second end of the locking member, the first lock element including a first series of teeth (upper series 64) and a second series of teeth (lower series 64) in parallel with the first series of teeth; and
a second lock element (60) extending along the direction from the first end of the locking member to the second end of the locking member and formed on an opposite side of the locking member from the first lock element, the second lock element including a third series of teeth (upper series of 64) and a fourth series of teeth (lower series of 64) in parallel with the third series of teeth.
12. The locking member of Claim 11, further comprising a bottom surface and a top surface formed on an opposite side of the locking member from the bottom surface, the first series of teeth and the third series of teeth extending adjacent to the bottom surface (see Fig. 1), and the second series of teeth and the fourth series of teeth extending adjacent to the top surface 9see Fig. 1).
13. The locking member of Claim 11, wherein the first series of teeth is staggered from the second series of teeth (see Fig. 1), and the third series of teeth is staggered from the fourth series of teeth (see Fig. 1).
16. The locking member of Claim 11, wherein each of the first lock element and the second lock element is formed at an oblique angle to a longitudinal axis of the locking member (see Figs. 1-2).
20. An article of footwear including the locking member of Claim 11 (see Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boden (U.S. Patent 6,457,214).
Boden discloses wherein each of the first lock element and the second lock element is formed at an oblique angle to a longitudinal axis of the locking member in Figs. 1-2, but fail to explicitly recite the ranges of angels disclosed in claims 17-19.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the limitations in claims 17-19 disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Refer to MPEP § 2144.05.
Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M UPCHURCH/Examiner, Art Unit 3677